Citation Nr: 0908502	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-23 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for the service-connected 
right knee injury with degenerative joint disease currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
September 1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from April 2005 and May 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The April 2005 rating decision denied service connection for 
a right knee disability, a right foot disability, a right 
ankle disability and PFB.  The veteran timely appealed that 
determination.  In a September 2005 rating decision, the RO 
granted service connection for chondromalacia patella of the 
right knee and assigned a 10 percent rating.  While the 
appeal as to the remaining service connection claims was 
pending, the veteran filed a claim for an increased rating 
for the service-connected right knee chondromalacia patella 
in December 2005.  That claim was denied by rating decision 
dated May 2006.  The veteran timely appealed that 
determination.  

The veteran initially requested to appear for a personal 
hearing before a Veterans Law Judge at the RO; however, the 
veteran subsequently withdrew that request.

In a March 2008 Board decision, claims of service connection 
for a right foot disability and a right ankle disability were 
denied.  Additionally, an increased rating for the service-
connected right knee injury with degenerative joint disease 
was denied, and the issue of entitlement to service 
connection for pseudofolliculitis barbae (PFB) was remanded 
back to the RO for additional development.

The Veteran appealed the issue of entitlement to an increased 
rating for the service-connected right knee injury with 
degenerative joint disease to the U.S. Court of Appeals for 
Veterans Claims (CAVC).

While his claim was pending at the Court, the Veteran's 
representative and the VA Office of General Counsel filed a 
Joint Motion requesting that the Court vacate the Board's 
decision and remand the case to the Board for further 
development and readjudication.  In a December 2008 Order, 
the Court granted the Joint Motion.  The case was returned to 
the Board.  



FINDING OF FACT

The service-connected right injury with degenerative joint 
disease is manifested by chondromalacia patella and arthritis 
causing pain and swelling in the right knee, with minimal 
effusion, flexion with pain limited to 100 degrees and 
extension limited to 5 degrees from normal; neither 
subluxation, instability nor ankylosis of the knee is 
demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected right knee injury with 
degenerative joint disease have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5024, 5256, 5257, 5258, 5260, 5261, 5262, 5263 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided the appellant pre-adjudication notice by 
letters dated in February 2005 and March 2006.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

The notices provided to the appellant did not specifically 
comply with the holding in Vazquez-Flores v. Peake; however, 
the Federal Circuit held in Sanders v. Nicholson, 487 F. 3d 
881 (Fed. Cir. 2007), that all VCAA notice errors are 
presumed prejudicial and require reversal unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant.  Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim; (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The notice errors did not affect the essential fairness of 
the adjudication because VA has obtained all relevant 
evidence and the appellant has demonstrated actual knowledge 
of what was necessary to substantiate the claim.  
Specifically, a review of the appellant's statements, and 
those from his representative, show that the Veteran 
understood what was required to warrant an increased rating 
for the service-connected knee disability.  He submitted 
records from his private physician to support his claim.  The 
criteria for rating the knee were listed on Statement of the 
Case and the Supplemental Statement of the Case.  The actions 
by the Veteran and his representative indicate actual 
knowledge of the right to submit additional evidence and of 
the availability of additional process.  As both actual 
knowledge of the Veteran's procedural rights, and the 
evidence necessary to substantiate the claim have been 
demonstrated and the Veteran, and those acting on his behalf, 
have had a meaningful opportunity to participate in the 
development of his claim, no prejudice to the Veteran will 
result from proceeding with adjudication without additional 
notice or process.  Furthermore, as discussed below, it 
appears that VA has obtained all relevant evidence. 

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations in conjunction with his increased rating claim, 
and afforded the Veteran the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


II.  Increased Ratings

The Veteran seeks a rating in excess of 10 percent for the 
service-connected right knee injury with degenerative joint 
disease.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.
The veteran's left knee currently is rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5010-5260.

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

The appropriate diagnostic codes for rating limitation of 
flexion and limitation of extension of the leg are 5260 and 
5261, respectively.  The average normal range of motion of 
the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  
Diagnostic Code 5260 addresses limitation of flexion of the 
leg.  Flexion limited to 45 degrees warrants a 10 percent 
rating; flexion limited to 30 degrees warrants a 20 percent 
rating; and flexion limited to 15 degrees warrants a 30 
percent rating.  

Separate ratings may be assigned under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg).  VAOPGCPREC 9-2004 
(2004).  Under Diagnostic Code 5261, a noncompensable rating 
is warranted for extension limited to 5 degrees; a 10 percent 
rating for extension limited to 10 degrees; a 20 percent 
rating for extension limited to 15 degrees; a 30 percent 
rating for extension limited to 20 degrees; a 40 percent 
rating for extension limited to 30 degrees; and a 50 percent 
rating for extension limited to 45 degrees.

The Veteran complains of right knee pain and swelling.  VA 
treatment records from June and July 2005 reveal complaints 
of chronic right knee pain, with no swelling noted.  

At VA examination in September 2005, the Veteran reported 
that his knee pain increased in intensity during the day.  He 
had pain at night, with intermittent swelling, which usually 
came after a hard day's work.  He worked in construction and 
had to bend and kneel frequently during the day.  The Veteran 
had no instability, incoordination or excess fatigability.  
He had no weakened movements.  He did not use assistive 
devices or a brace.  He has not received any injections or 
surgery for his knee.  On examination, the Veteran walked 
with a normal gait.  His knee was tender on palpation of the 
joint line.  He could flex both the right and left knees 100 
degrees.  He had 0 degrees of extension.  He had what 
appeared to be a suprapatellar effusion.  He had subpatellar 
crepitation.  The cruciate and collateral ligaments appeared 
to be intact.  Lachman's sign and McMurray's signs were 
negative.  The impression was mild chondromalacia patella of 
the right knee with mild osteoarthritic changes per MRI.  

At an April 2006 VA examination, the Veteran continued to 
complain of pain in the right knee, with weakness, stiffness, 
swelling, and heat.  There was no redness, and the Veteran 
did not have locking, although he did feel that his right 
knee had some instability.  He complained of fatigability and 
lack of endurance.  Treatment included etodolac 400 mg. twice 
daily.  He got a good response without any side effects.  He 
did not have flare-ups; his knee bothered him daily.  He did 
not use assistive devices or corrective shoes; however, he 
had been using a brace for the past eight months.  He did not 
have episodes of dislocation or recurrent subluxation.  There 
was no inflammatory arthritis.  The knee condition did affect 
his usual occupation because as a painter, he had to climb up 
ladders on a daily basis.  His knee pain increased throughout 
the day.  On examination, there was no objective evidence of 
painful motion, edema, effusion, instability, or weakness.  
He did have joint line tenderness, but there was no redness, 
heat, abnormal movement or guarding of movement.  Gait was 
normal.  There were no functional limitations on standing or 
walking.  There were no callosities or breakdown or unusual 
shoe wear patterns that would indicate abnormal weight 
bearing.  There was no ankylosis of the knee joint.  The knee 
motion was measured at 0-130 degrees.  The medial and lateral 
collateral ligaments were intact.  The anterior and posterior 
cruciate ligaments were intact.  The medial and lateral 
meniscus test was negative.  Both knees were stable.  The 
Veteran could squat and rise four times without difficulty.  
Crepitus was felt with active range of motion on the right 
knee but not the left.  Crepitus was not felt with passive 
range of motion of either knee.  There was no change in range 
of motion with active, passive or repetitive range of motion.  
X-rays from March 2006 reveal mild bicompartmental 
degenerative joint disease, right knee worse than left.  
Recent MRI of the right knee demonstrated degenerative 
changes of the menisci with no evidence of tear and anterior 
posterior cruciate ligaments were intact.  The diagnosis was 
degenerative joint disease of both knees, worse on the right.  

An August 2006 private medical examination performed by Dr. T 
indicated that the Veteran had pain all the time.  He could 
walk less than a block and had a problem climbing stairs.  
The pain was more on the lateral side than the medial side.  
The right knee tended to swell, and buckle, but not everyday.  
The Veteran had not had surgery on the knee and there was no 
recent history of a fall or trauma.  On examination of the 
right knee, he lacked about 5 degrees of full extension.  
Flexion was to 110 with pain.  Effusion was minimal.  He was 
tender in the posterolateral joint spaces.  Mild tenderness 
was noted at the posteromedial joint apace.  Patellar 
compression was positive.  Patellar glide was less than one 
quadrant medially and laterally.  Lachman's was negative.  
Godfrey's was negative.  Varus and valgus stresses had 
definite end points.  The distal pulses were palpable.  The 
quadriceps circumference was the same on the right and the 
left.  The impression was painful right knee with early 
degenerative joint disease of the right knee.  

Dr. T examined the Veteran's right knee again in December 
2006.  The knee lacked about 3 degrees of full extension, and 
flexion was to about 115 degrees.  There was no joint line 
tenderness.  There was mild swelling.  The joints were 
stable.  

VA x-rays from September 2007 show mild degenerative joint 
disease of the right knee.  There was a small spur of the 
tibial tubercle.  There was no significant joint effusion 
evidence.  

A VA examination report from September 2007, which was 
written by the same examiner who wrote the immediately 
previous VA examination in April 2006, did not find that the 
right knee injury had any effect on the appellant's ability 
to work, and concluded that there was no additional 
functional impairment on the basis of fatigue, 
incoordination, pain, or weakness.  The Veteran continued to 
complain of right knee pain, weakness, stiffness, swelling, 
heat, redness, instability, locking, fatigability, and lack 
of endurance.  The veteran did not have episodes of 
dislocation or recurrent subluxation.  There was no 
inflammatory arthritis or constitutional symptoms.  The 
Veteran reported that the right knee injury affects his daily 
activities and usual occupation when he climbs a ladder, 
which is part of his job as a painter.  The activity causes 
him pain.  Although the Veteran complained of pain and 
tenderness on examination, there was no objective evidence of 
painful motion, no edema, effusion, instability, or weakness.  
There was tenderness, but no redness, heat, abnormal 
movement, or guarding of movement.  He did not have 
functional limitations on standing or walking; however, he 
did report limping, and he did describe that it hurt to climb 
a ladder.  He did not have any callosities or breakdown or 
unusual shoe-wear pattern that would indicate abnormal weight 
bearing.  There was no ankylosis.  Both legs were of equal 
length.  Range of motion of the right knee measured 0-120 
degrees, compared to 0-130 on the left.  Medial and lateral 
collateral ligaments were intact..  Anterior and meniscus 
tests were negative bilaterally.  The knee was stable.  

The severity of the veteran's right knee injury with 
degenerative joint disease does not more nearly approximate 
the criteria for the assignment of a 20 percent rating based 
on his limitation of flexion under Diagnostic Code 5260 or 
limitation of extension under Diagnostic Code 5261, as he has 
not demonstrated flexion limited to 30 degrees or extension 
limited to 15 degrees.  At most, the extension was shown to 
be limited to 5 degrees from full, and flexion was shown to 
be limited to100 degrees.  No additional pain on motion, 
fatigability, weakness or incoordination was noted on 
examination.  

Because there is objective evidence of arthritis of the right 
knee, but limitation of motion is noncompensable under 
Diagnostic Codes 5260 and 5261, a rating of 10 percent is for 
application under Diagnostic Code 5010 which the RO assigned 
under DC 5260-5010.  The 10 percent disability evaluation 
assigned takes into consideration the Veteran's painful 
motion, particularly the pain he suffers at work when he has 
to climb ladders.  The 10 percent rating sufficiently 
reflects the level of functional impairment demonstrated in 
light of the noted mild degenerative joint disease causing 
pain and limited motion.  No additional limitation of motion 
following repetitive use or flare ups is demonstrated.

The Veteran's extension has never been shown to be worse than 
5 degrees from full extension.  Thus, a separate rating for 
limitation of extension of the leg is not warranted under DC 
5261.

Lateral instability and degenerative arthritis of the knee 
also may be rated separately under Diagnostic Code's 5257 and 
5003.  VAOPGCPREC 23-97 (1997).  However, neither instability 
nor subluxation of the right knee has been demonstrated; 
thus, a separate rating under Diagnostic Code 5257 is not for 
application.

The service-connected right knee disability has been 
considered under all other potentially appropriate diagnostic 
codes.  However, the Veteran has never demonstrated or been 
diagnosed with ankylosis of the right knee, dislocated 
semilunar cartilage, impairment of the tibia and fibula, or 
genu recurvatum (hyperextended knee).  Therefore, 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5258, 5262, and 5263 are not 
for application. 

Additionally, consideration has also been given to the 
assignment of a higher rating based on functional loss due to 
pain under 38 C.F.R. § 4.40 (including pain on use or during 
flare-ups) and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  It is necessary to consider these regulatory 
provisions in the case of disabilities involving a joint 
rated on the basis of limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The examination reports of record do not show evidence of 
additional functional loss due to pain or functional loss due 
to weakness, fatigability, incoordination or pain on 
movement, and the Veteran's right knee disability has never 
been characterized as more than mild in degree.  The findings 
in the most recent, September 2007 examination report were 
entirely consistent with the two previous reports and can not 
conceivably support a higher rating under any theory.

It is recognized that the Veteran's right knee is painful, 
and particularly in conjunction with climbing ladders, which 
is required with regard to his employment as a painter; 
however, given the range of motion and objective findings, 
the criteria are not met for the assignment of a rating in 
excess of 10 percent.  Although the Veteran's service-
connected right knee disability produces pain in a work 
setting, there is no indication that the pain results in 
additional disability for which a higher rating is warranted.  
The Veteran's subjective complaints of pain at work are 
adequately compensated by the currently assigned 10 percent 
rating, particularly given the lack of objective signs and 
symptoms on all of the VA examination reports of record.  

The first VA examination, in September 2005, specifically 
states that the Veteran reports he is not missing work.  
There are no examination findings indicating that the 
Veteran's disability adversely affects his ability to work.

The second VA examination, in April 2006, specifically states 
that range of motion is not impacted by repetition.  There 
are no examination findings indicating that the Veteran's 
disability adversely affects his ability to work.

The third VA examination, in September 2007, specifically 
states that there is no additional functional impairment 
based on fatigue or pain.  There are no examination findings 
indicating that the Veteran's disability adversely affects 
his ability to work.

The provisions of 38 C.F.R. § 3.321(b)(1) have also been 
considered.  When the disability picture is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disabilities, an extraschedular evaluation will be 
assigned.  To this end, neither frequent hospitalization nor 
marked interference with employment due to the Veteran's 
service-connected right knee is demonstrated; nor is there 
any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  In this 
regard, the Veteran reported that physical activity involved 
in his painting job aggravated the pain in his knee.  While 
the Veteran's right knee pain may increase after a hard day's 
work, this does not rise to the level of marked interference 
with employment.

The Veteran has, in fact, received three VA examinations for 
his disability.  The last two were performed by the same 
examiner.  Notwithstanding the Veteran's reported history, 
none of the 3 examination reports found that his disability 
had any impact on his ability to work.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and a rating in excess of 10 
percent for the service-connected right knee injury with 
degenerative joint disease is not warranted.


ORDER

An increased rating for the service-connected right knee 
injury with degenerative joint disease is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


